ROBERT L. BLAND, Judge.
The claim in this case grows out of an accident between state road commission truck No. 430-13 and a Plymouth coupe automobile owned by W. L. Strother, M. D. On August 10th, 1942, Dr. Strother’s car was parked at curb on a state highway in the city of Salem, Harrison county, West Virginia. The state road commission truck, operated by Jasper Lough, was backing up in order to pull around the Strother automobile, and in doing so it back into claimant’s car, breaking the left headlight lens and the left front parking fight, and denting its left front fender. To repair the damaged condition of the car claimant paid to the Clarksburg Automobile Company, as shown by itemized receipted bill therefor, the sum of $53.53. Dr. Strother filed his claim with the state road commission for this amount. The state road commission prepared the record of the claim and referred it to and filed it in this court on the 26th day of August 1942. Respondent concurs in the payment of said sum of $53.53. The attorney general approves such payment. In view of this concurrence and recommendation and the facts disclosed by the record we are of opinion that the claim in question should be entered as an approved claim.
An award is accordingly made in favor of W. L. Strother, M. D., for the sum of fifty-three dollars and fifty-three cents ($53.53.)